


Exhibit 10.37

 

DISTRIBUTION AGREEMENT

 

THIS AGREEMENT, made this 3rd day of September, 2003, by and between Ivy Funds
(hereinafter the company”), a Massachusetts business trust, and Ivy Funds
Distributor, Inc. (hereinafter “IFDI”), a Florida corporation;

 

I.                                              REPRESENTATIONS

 

A. The Company represents that

 

1)           it is a registered open-end management investment company (mutual
fund), and

 

2)           the shares of each of its classes of shares (“Fund”) and of each
sub-class thereof (“Class”), if any, are, as of the date of the effectiveness of
this Agreement as to each such Fund or Class, registered with the Securities and
Exchange Commission (“SEC”) and qualified or otherwise authorized for sale in
all states of the United States as may be agreed upon. (As to any Fund or
Class not registered with the SEC and qualified or otherwise authorized for sale
in all states of the United States as may be agreed upon, this Agreement shall
become effective as to such Fund or Class upon such registration and
qualification or authorization.)

 

B. IFDI represents that

 

1)           it is a broker-dealer registered with the SEC and is duly qualified
to offer shares of the Company in all states in which the shares are currently
qualified or otherwise authorized for offer for sale;

 

2)           it is a member of the National Association of Securities
Dealers, Inc. (“NASD”);

 

3)           it does not engage in the retail sale of Company shares, but rather
maintains agreements with other registered broker-dealers, authorizing such
broker-dealers to offer Company shares to the public;

 

4)           it maintains and enforces procedures reasonably designed to achieve
compliance with applicable securities laws, rules and regulations including the
Rules of the NASD, including those related to the review and approval of
advertising and sales literature used in solicitation of orders to buy Company
shares, and it files, when applicable, such advertising and sales literature
with the NASD.

 

II.                                         APPOINTMENT OF UNDERWRITER and
OBLIGATIONS

 

The Company hereby, as applicable, appoints IFDI or continues the appointment of
IFDI, and IFDI, as applicable, agrees to act or continues to act, as the
Company’s principal underwriter under the terms and provisions of this
Agreement.

 

A.                         Company agrees

 

1) to use its best efforts to register from time to time under the Securities
Act of 1933 (the “Securities Act”) adequate amounts of its shares for sale to
the public through broker-dealers with which

 

 

--------------------------------------------------------------------------------


 

IFDI contracts and to qualify or to permit IFDI to qualify such shares for
offering to the public in such states as may from time to time be agreed upon;

 

2) to immediately advise IFDI (i) when any post-effective amendment to its
registration statement or any further amendment or supplement thereto or any
further registration statement or amendment or supplement thereto becomes
effective, (ii) of any request by the SEC for amendments to the registration
statement(s) or any then effective prospectus or for additional information,
(iii) of the issuance by the SEC of any stop-order suspending the effectiveness
of the registration statement or the initiation of any proceedings for that
purpose, and (iv) of the happening of any event which makes untrue any material
statement made in the registration statement or any then effective prospectus or
which, in the opinion of counsel for the Company, requires the making of a
change in the registration statement or any then effective prospectus in order
to make the statements therein not misleading; in case of the happening at any
time of any event which materially affects the Company or its securities and
which should be set forth in a supplement to or an amendment of any then
effective prospectus in order to make the statements therein not misleading, to
prepare and furnish to IFDI such amendment or amendments to that prospectus as
will correct the prospectus so that as corrected it will not contain, or such
supplement or supplements to that prospectus which when read in conjunction with
that prospectus will make the combined information not contain any untrue
statement of a material fact or any omission to state any material fact
necessary in order to make the statements in that prospectus not misleading; if
any time the SEC shall issue any stop-order suspending the effectiveness of the
registration statement, to make every reasonable effort to obtain the prompt
lifting of such order; and, before “filing any amendment to the, registration
statement or to any then effective prospectus, to furnish IFDI with a copy of
the proposed amendment;

 

2)           to advise IFDI of the net asset value of the shares of each of its
Funds and Classes, as applicable, as often as computed and to furnish to IFDI as
soon as practical such information as may be reasonably requested by IFDI in
order that it may know all of the facts necessary to provide for the sale of
shares of the Company;

 

3)           to pay or cause to be paid all expenses incident to the issuance,
transfer, registration and delivery of its shares, all taxes in connection
therewith, costs and expenses incident to preparing and filing any registration
statements and prospectuses and any amendments or supplements to a registration
statement or a prospectus, statutory fees incidental to the registration of
additional shares with the SEC, statutory fees and expenses incurred in
connection with any Blue Sky law qualifications undertaken by or at the request
of IFDI, and the fees and expenses of the Company’s counsel, accountants or any
other experts used in connection with the foregoing; and

 

4)           not without the consent of IFDI to offer any of its shares for sale
directly or to any persons or corporations other than through IFDI, except only

 

a)            the reinvestment of dividends and/or distributions or their
declaration in shares of the Company, in optional form or otherwise;

 

b)           the issuance of additional shares to stock splits or stock
dividends;

 

c)            sale of shares to another investment or securities holding company
in the process of purchasing all or a portion of its assets;

 

 

2

--------------------------------------------------------------------------------


 

d)          in connection with an exchange of shares of the Company for shares
in another investment or securities holding company;

 

e)            the sale of shares to registered unit investment trusts; or

 

f) in connection with the exchange of one Fund’s shares for shares of another
Fund of the Company.

 

B.                                      IFDI agrees

 

1)           to offer Company shares in such states as may be agreed upon
through broker-dealers which are members of the NASD on such terms as are not
inconsistent with this Agreement;

 

2)           in offering shares through other broker-dealers to comply with the
provisions of the Declaration of Trust and Bylaws of the Company and with the
provisions stated in its applicable then current prospectus(es);

 

3)           timely to inform the Company of any action or proceeding to
terminate, revoke or suspend IFDI’s registration as a broker-dealer with the
SEC, membership in the NASD, or authority with any state securities commission
to offer Company shares; and

 

4)           to pay the cost of all sales literature, advertising and other
materials which it may at its discretion use in connection with the sale of
Company shares, including the cost of reports to the shareholders of the Company
in excess of the cost of reports to existing shareholders and the cost of
printing the prospectus(es) furnished to it by the Company.

 

III. TERMS FOR SALE OF SHARES

 

A.                                          It is mutually agreed that

 

1)           IFDI shall act as principal in all matters relating to promotion
and sale of Company shares, including the preparation and use of all
advertising, sales literature and other promotional materials, and shall make
and enter into all other arrangements, agreements and contracts as principal on
its own account and not as agent for the Company. Title to shares issued and
sold by the Company through IFDI shall pass directly from the Company to the
broker-dealer or investor; except provided, however, that IFDI may, if so agreed
by IFDI and the Company, act as agent of the Company without commission on
repurchase of shares of the Company;

 

2)                              certificates for shares shall not be created or
delivered by the Company in any case in which the purchase is pursuant to any
provisions of the Company described in its applicable then current
prospectus(es) under the terms of which certificates are not to be issued to the
shareholder. Shares sold through IFDI shall be registered in such name or names
and amounts as the selling broker-dealer or instructor may request from time to
time, and all shares when so paid for and issued shall be fully paid and
non-assessable; and

 

 

--------------------------------------------------------------------------------


 

3)                              the offering price at which shares of the
Company may be sold through IFDI shall include such selling commission as may be
applicable to that Class and as may be fixed from time to time by IFDI but shall
not be in excess of 8.5 percent of the offering price. IFDI shall retain any
such sales commission and may re-allow all or any part of the sales commission
to selected brokers and dealers who sell shares of the Company. IFDI may
designate, reduce or eliminate its selling commissions in certain sales or
exchanges to the extent described in the applicable then current prospectus(es)
of the Company and in accordance with Section 22(d) of the Investment Company
Act of 1940 and any rules, regulations or orders of the SEC thereunder.

 

IV. THE PLAN

 

 

A.          It is mutually acknowledged that the Company has adopted a plan
pursuant to Rule 12b-1 under the Investment Company Act of 1940, as amended (a
“Plan”), which Plan is applicable to certain shares that the Company may in the
future adopt Plans applicable to certain Funds-and Classes, respectively.

 

B.               With respect to any Fund or Class as to which the Company has
adopted a Plan, pursuant to that Plan, each day the Company shall pay to IFDI a
distribution fee and/or a service fee at the maximum rates and under the terms
and conditions set forth in the applicable Plan, as amended from time to time,
or such lesser amount as the Company and IFDI may agree.

 

C.              The Company shall, after excluding from the redemption proceeds
that portion represented by the reinvestment of dividends and distributions and
the appreciation of the value of Fund shares being redeemed, promptly pay IFDI
an amount, if any, equal to the percent of the amount invested as determined by
IFDI and as is then stated in the Company’s current prospectus applicable to the
shares redeemed (the “contingent deferred sales charge”). For purposes of
determining the applicable contingent deferred sales charge, if any: the
redemptions shall be deemed in order of investment made when more than one
investment has been made and when the shares being redeemed were acquired by
exchange of shares of another Fund or Class of the Company, or corresponding
class of another registered investment company for which IFDI or its affiliate
serves as principal underwriter, the investment shall be deemed as if it had
been made when the Company’s shares were first purchased, and the applicable
contingent deferred sales charges, if any, shall be with respect to the amount
originally invested in Company shares; and provided that any contingent deferred
sales charge shall be determined in accordance with and in the manner set forth
in the applicable then current prospectus and any applicable Order or
Rule issued by the SEC.

 

D.              It is contemplated that IFDI may incur expenses substantially in
advance of receiving the distribution fee, if any, that may be applicable to the
payment of such commissions and expenses. IFDI recognizes that such payments are
at its risk and that this Agreement may be terminated or not continued as
hereinafter provided without the payment to it of any further distribution fees
or service fees whatsoever and without the payment of any penalty. The
contingent deferred sales charges, if any, shall, however, be payable to IFDI
with respect to all subject sales made prior to the termination of this
Agreement.

 

E.                IFDI shall at least quarterly provide to the Company’s board
of directors a written report with respect to each Fund or Class, as applicable,
of the amounts of the distribution and/or service fees expended and the purposes
for which these expenditures were made. IFDI shall in addition furnish to the

 

 

--------------------------------------------------------------------------------


 

board of directors of the Company such information as may be requested or as may
be necessary to an informed determination by the directors of whether or not the
directors should continue the Company’s Plan(s) and continue this Agreement _
and to determine whether there is reasonable likelihood that the Plan(s) and
this Agreement will benefit the Company and its shareholders affected by such
Plan(s).

 

V.                                      INDEMNIFICATION

 

A. The Company agrees with IFDI for the benefit of IFDI and each person, if any,
who controls IFDI within the meaning of Section 15 of the Securities Act and
each and all and any of them, to indemnify and hold harmless IFDI and any such
controlling person from and against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Securities Act, under any other statute, at common law or otherwise,
and to reimburse the underwriter and such controlling persons, if any, for any
legal or other expenses (including the cost of any investigation and
preparation) reasonably incurred by them or any of them in connection with any
litigation whether or not resulting in any liability, insofar as such losses,
claims, damages, liabilities or litigation arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement or any prospectus or any amendment thereof or supplement
thereto or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading; provided, however, that this indemnity
agreement shall not apply to amounts paid in settlement of any such litgation if
such settlement is effected without the consent of the Company or to any such
losses, claims, damages, liabilities or litigation arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
any registration statement or prospectus or any amendment thereof or supplement
thereto, or arising out of or based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, which statement or omission was made in
reliance upon information furnished in writing to the Company by IFDI for
inclusion in any registration statement or any prospectus or any amendment
thereof or supplement thereto. IFDI and each such controlling person shall
promptly, after the complaint shall have been served upon IFDI or such
controlling person in any litigation against IFDI or such controlling person in
respect of which indemnity may be sought from the Company on account of its
agreement contained in this paragraph, notify the Company in writing of the
commencement thereof. The omission of IFDI or such controlling person so to
notify the Company of any such litigation shall relieve the Company from any
liability which it may have to IFDI or such controlling person on account of the
indemnity agreement contained in this paragraph but shall not relieve the
Company from any: liability which it may have to IFDI or controlling person
otherwise than on-account of the indemnity agreement contained in this
paragraph. In case any such litigation shall be brought against IFDI or any such
controlling person and the underwriter or such controlling person shall notify
the Company of the commencement thereof, the Company shall be entitled to
participate in (and, to the extent that it shall wish, to direct) the defense
thereof at its own expense but such defense shall be conducted by counsel of
good standing and satisfactory to IFDI or such controlling person or persons,
defendant or defendants in the litigation. The indemnity agreement of the
Company contained in this paragraph shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of IFDI or any such
controlling person and shall survive any delivery of shares of the Company. The
Company agrees to notify IFDI promptly of the commencement of any litigation or
proceeding against it or any of its officers or directors of which it may be
advised in connection with the issue and sale of its shares.

 

B.               Anything herein to the contrary notwithstanding, the agreement
in Section A of this article, insofar as it constitutes a basis for
reimbursement by the Company for liabilities (other than payment by the

 

 

5

--------------------------------------------------------------------------------


 

Company of expenses incurred or paid in the successful defense of any action,
suit or proceeding) arising under the Securities Act, shall not extend to the
extent of any interest therein of any person who is an underwriter or a partner
or controlling person of an underwriter within the meaning of Section 15 of the
Securities Act or who, at the date of this Agreement, is a director of the
Company, except to the extent that an interest of such character shall have been
determined by a court of appropriate jurisdiction the question of whether or not
such interest is against public policy as expressed in the Securities Act.

 

C.              IFDI agrees to indemnify and hold harmless the Company and its
directors and such officers as shall have signed any registration statement from
and against any and all losses, claims, damages or liabilities, joint or
several, to which the Company or such directors or officers may become subject
under the Securities Act, under any other statute, at common law or otherwise,
and will reimburse the Company or such directors or officers for any legal or
other expenses (including the cost of any investigation and preparation)
reasonably incurred by it or them or any of them in connection with any
litigation, whether or not resulting in any liability insofar as such losses,
claims, damages, liabilities or litigation arise out of, or are based upon, any
untrue statement or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
which statement or omission was made in reliance upon information furnished in
writing to the Company by IFDI for inclusion in any registration statement or
any prospectus, or any amendment thereof or supplement thereto, or which
statement was made in, or the alleged omission was from, any advertising or
sales literature (including any reports to shareholders used as such) which
relate to the Company.

 

IFDI shall not be liable for amounts paid in settlement of any such litigation
if such settlement was effected without its consent. The Company and its
directors and such officers, defendant or defendants, in any such litigation
shall, promptly after the complaint shall have been served upon the Company or
any such director or officer in any litigation against the Company or any such
director or officer in respect of which indemnity may be sought from IFDI on
account of its agreement contained in this paragraph, notify IFDI in writing of
the commencement thereof. The omission of the Company or such director or
officer so to notify the underwriter of any such litigation shall relieve IFDI
from any liability which it may have to the Company or such director or officer
on account of the indemnity agreement contained in this paragraph, but shall not
relieve IFDI from any liability which it may have to the Company or such
director or officer otherwise than on account of the indenmity agreement
contained in this paragraph. In case any such litigation shall be brought
against the Company or any such officer or director and notice of the
commencement thereof shall have been so given to IFDI, IFDI shall be entitled to
participate in (and, to the extent that it shall wish, to direct) the defense
thereof at its own expense, but such defense shall be conducted by counsel of
good standing and satisfactory to the Company. The indemnity agreement of IFDI
contained in this paragraph shall remain operative and in full force and effect
regardless of any investigation made by or on behalf of the Company and shall
survive any delivery of shares of the Company. IFDI agrees to notify the Company
promptly of the commencement of any litigation or proceeding against it or any
of its officers or directors or against any such controlling person of which it
maybe advised, in connection with the issue and sale of the Company’s shares.

 

D.              Notwithstanding any provision contained in this Agreement, no
party hereto and no person or persons in control of any party hereto shall be
protected against any liability to the Company or its security folders to which
they would otherwise be subject by reason of willful misfeasance, bad faith, or
gross negligence in the performance of their duties or by reason of their
reckless disregard of their obligations and duties under this Agreement.

 

 

--------------------------------------------------------------------------------


 

VI. OTHER TERMS

 

A.              This Agreement shall not be deemed to limit IFDI from acting as
underwriter, broker and/or dealer for any other mutual fund, from engaging in
any other aspects of the securities business, whether or not such may be deemed
in competition with the sale of shares of the Company, and to carry on any other
lawful business whatsoever.

 

B.               Except as expressly provided in Article V and hereinabove, the
agreements herein set forth have been made and are made solely for the benefit
of the Company and IFDI, and the persons expressly provided for in Article V,
their respective heirs and successors, personal representatives and assigns, and
except as so provided, nothing expressed or mentioned herein is intended or
shall be construed to give any person, firm or corporation other than the
Company, IFDI-and the persons expressly provided for in Article V any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
representation, warranty or agreement herein contained. Except as so provided,
the term “heirs, successors, personal representatives and assigns” shall not
include any purchaser of shares merely because of such purchase.

 

C.              This Agreement shall continue in effect, unless terminated as
hereinafter provided, for a period of one (1) year and thereafter only if such
continuance is specifically approved at least annually by the Board of
Directors, including the vote of a majority of the directors who are not parties
to the Agreement or interested persons” (as defined in the Investment Company
Act of 1940) or any such party and who have no direct or indirect financial
interest in the operation of any Plan or any agreement relating to that Plan
(hereafter the “Plan directors”), cast in person at a meeting called for the
purpose of voting on such approval. This Agreement may be terminated by IFDI at
any time without penalty upon giving the Company sixty (60) days’ written notice
(which notice may be waived by the Company) and may be terminated by the Company
at any time without penalty upon giving IFDI sixty (60) days’ written notice
(which notice may be waived by IFDI), provided that such termination by the
Company shall be directed or approved by the vote of a majority of the Plan
directors, or by the vote of a majority (as defined in the Investment Company
Act of 1940) of the outstanding voting securities of a Fund with respect to that
Fund. This Agreement shall automatically terminate in the event of its
assignment, the term “assignment” for this purpose having the meaning defined in
Section 2(a)(4) of the Investment Company Act of 1940 and applicable
Rules thereunder.

 

D. This Agreement shall be governed and construed in accordance with the laws of
Kansas.

 

 

[this space intentionally left blank]

 

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers and their corporate seals to be
affixed as of the day and year first above written.

 

 

Ivy Funds

 

 

 

 

 

 

 

By:

/s/ Kristen A. Richards

 

 

 

Kristen A. Richards, Vice President

 

 

and Secretary

 

 

ATTEST:

 

 

 

 

 

 

By:

/s/ Daniel C. Schulte

 

 

Daniel C. Schulte, Assistant Secretary

 

 

 

 

IVY FUNDS DISTRIBUTOR, INC.

 

 

 

 

 

 

By:

/s/ Thomas W. Butch

 

 

 

Thomas W. Butch, President

 

 

ATTEST:

 

 

 

 

 

 

By:

/s/ Daniel C. Schulte

 

 

Daniel C. Schulte, Secretary

 

 

 

--------------------------------------------------------------------------------
